Citation Nr: 0429333	
Decision Date: 10/27/04    Archive Date: 11/08/04

DOCKET NO.  03-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in December 1995.  Certification 
by the service department shows that the decedent had 
recognized guerrilla service in the Philippines, under the 
U.S. Armed Forces in the Far East, from August 1944 to 
October 1945.  The appellant filed an original death claim in 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the decedent's death.

The appellant presented testimony at a personal hearing at 
the RO before a Decision Review Officer (DRO) in December 
2003.  A copy of the transcript of the hearing was attached 
to the claims file.


FINDINGS OF FACT

1.  As shown on a certification from an Office of the Civil 
Registrar, the decedent died in December 1995 from an acute 
myocardial infarction.  Death occurred at a hospital.  

2.  At the time of the decedent's death, approximately 50 
years after his guerrilla service, he was not service-
connected for any disability.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service or to a service-connected disability.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1310, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in May 2003, the RO informed the appellant 
of the VCAA and its effect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed September 2003 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) dated in February, April and May 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual background

In May 2003 the appellant submitted a claim, in pertinent 
part, for dependency and indemnity compensation as a 
surviving spouse.  She claimed that the cause of her 
husband's death was due to his service during World War II.  
Evidence submitted with the claim consisted of a 
certification of death from an Office of the Civil Registrar, 
a marriage certificate, an affidavit from the appellant, and 
a medical certificate.  The appellant stated that, due to the 
long period of intervening time, she could not produce the 
previous medical records of her husband, and that his 
previous attending physician could no longer sign a medical 
certificate due to his being very old.  The medical 
certificate certified that the decedent was confined at a 
District Hospital in December 1995 for acute myocardial 
infarction.  In addition, the certification of death shows 
that the decedent died in December 1995 at a District 
Hospital due to an acute myocardial infarction.  As shown on 
the marriage certificate, the appellant and the decedent were 
married in April 1963.

Service medical records show that in May 1947, the decedent 
answered "None" on his Processing Affidavit when asked what 
illnesses and wounds he had incurred from December 1941 until 
his return to military control.

In a June 2003 affidavit the appellant stated that during the 
marriage her deceased husband related the story about his 
heart pain, pulmonary tuberculosis (PTB), severe chest pain, 
and that he tired easily.  Due to financial hardship, they 
could not afford for him to go to the hospital for proper 
medication.  

Terminal hospital records received from a District Hospital 
show that the deceased died on the day of admission, due to 
an acute myocardial infarction.  

At a personal hearing in December 2003 at the RO, the 
appellant testified that she would be submitting additional 
evidence, and that she still wished to pursue her appeal to 
the Board.  She had no further statements to make.  

Two lay statements were submitted from fellow servicemen who 
were also friends and good neighbors.  They stated that in 
service the decedent suffered heart pain, severe chest pain, 
and PTB, and he tired easily.  They said that after the war 
he continued to suffer such diseases but could not afford to 
go to the hospital for proper medication.  They attested that 
the decedent's death was due to a service-connected disease.  

The Chief of the District Hospital certified in March 2004 
that, based upon previous medical records upon his death, 
occasional heart and severe chest pain encountered during the 
World War was cause of death of appellant's decedent.  The 
doctor believed this kind of illness was a World War service 
connected disease. 

Outpatient treatment records received from the District 
Hospital show that the decedent was treated in November 1995 
for angina pectoris and congestive heart failure.

III.  Legal criteria

To grant service connection for the cause of the decedent's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
appellant.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV. Legal analysis

In this case, the appellant contends that some event or 
illness in the decedent's guerrilla service, which extended 
from 1944 to 1945, caused the decedent's death.  In cases of 
service connection for the cause of death, the first 
requirement of a current disability will always have been 
met, the current disability being the condition that caused 
the death; however, the last two requirements for a service-
connection claim (in-service incurrence, and nexus evidence) 
must be supported by the record.  See Carbino v. Gober, 10 
Vet. App. 507, 509 (1997).

The Board notes that the appellant contends that due to 
service the decedent suffered heart pain, severe chest pain, 
and PTB, and also tired easily.  As noted above, the 
decedent's death certificate documents that he died from an 
acute myocardial infarction.  As the appellant does not 
contend, nor does the record show, that the decedent was a 
prisoner-of-war (POW), the presumptive provision for a POW 
for service connection for heart disease and stroke is not 
applicable.  See 69 Fed. Reg. 60,083-90 (Oct. 7, 2004) (to be 
codified at 38 C.F.R. § 3.309(c)).

Credible, contemporaneous evidence of record shows that, in 
May 1947, the decedent answered in the negative on his 
Processing Affidavit when asked whether he had incurred any 
illnesses and/or wounds from December 1941 until his return 
to military control.  

The Board acknowledges the District Hospital Chief's 
certification that, based upon the decedent's medical records 
on death, that his complaints of occasional heart and severe 
chest pain encountered during service were the cause of his 
death and he had service-connected disease.  While the 
findings of a medical professional are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept any 
particular opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Although upon an initial review the District Hospital Chief's 
statement appears to support the appellant's claim, a close 
reading shows that it does not.  His opinion does not reflect 
clinical data or other rationale to support his claim.  He 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in this case.  
In addition, there is no medical evidence of complaints of 
heart or chest pain in service, and the District Hospital 
Chief is basing his opinion on history as reported by the 
appellant relating what the decedent had told her, and fellow 
servicemen's recollections of the decedent's heart and chest 
pain.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (Board 
not bound to accept medical opinions based on history 
supplied by the appellant where that history is unsupported 
by the medical evidence).  Such speculation is not legally 
sufficient to establish service connection, particularly when 
there is no positive evidence to support either incurrence or 
continuity of a heart condition during service or during a 
presumptive period.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No medical evidence exists 
during service to show that the decedent suffered from a 
heart disorder during his military service.  The only medical 
evidence submitted, other than at the time of death, shows 
the decedent sought treatment in November 1995, approximately 
fifty years post-service, for angina pectoris and congestive 
heart failure.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  

We recognize the appellant's and fellow servicemen's sincere 
belief that the decedent's death was related in some way to 
his military service.  Nevertheless, in this case they have 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the decedent's death and his recognized 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit or identify any 
competent medical evidence to provide a nexus between any 
claimed in-service injury or disease and the conditions that 
caused or contributed to the cause of the decedent's death.  
The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the decedent's death.


ORDER

Entitlement to service connection for cause of death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



